Title: John Dickinson and Others: Protest against the Appointment of Benjamin Franklin as Agent, 26 October 1764
From: Dickinson, John
To: 


After the minority members of the Assembly had failed to get their reasons for opposing Franklin’s appointment as agent entered on the minutes, October 26 (see above, p. 407), they sent their statement to William Bradford for publication in the Pennsylvania Journal with the following introductory note: “Mr. Bradford, The Subscribers, at the Close of the late Debate in Assembly, concerning the sending Mr. Franklin to England as an Assistant to our Agent there, having offered a Protest against that Measure; which was refused to be entered on the Minutes, it is now thought proper to take this Method, of laying before the Publick the Reasons on which their Dissent was founded.” It is generally agreed that the author of this paper was John Dickinson.
The Protest as printed is signed by ten of the eleven assemblymen who voted against the appointment. Although Joseph Richardson of Philadelphia County had voted in the negative on both questions directly relating to Franklin’s appointment, he did not sign this Protest. He had been nominated on both tickets in the election campaign, and during the October session he had sided with the majority on four of the seven critical votes; as a moderate he appears to have been unwilling to associate himself with this public attack on Franklin.
For Franklin’s reply to the Protest, written before he embarked for England, see below, pp. 429–41.
 
October 26, 1764.
We whose Names are hereunto subscribed, do object and protest against the Appointment of the Person proposed as an Agent of this Province, for the following Reasons.
First. Because we believe him to be the Chief Author of the Measures pursued by the late Assembly, which have occasioned such Uneasiness and Distraction among the good People of this Province.
Secondly. Because we believe his fixed enmity to the Proprietors will preclude all Accommodation of our Disputes with them, even on just and reasonable Terms; So that for these two Reasons, we are filled with the most affecting Apprehensions, that the Petitions lately transmitted to England, will be made use of to produce a Change of our Government, contrary to the Intention of the Petitioners; the greatest part of whom, we are persuaded, only designed thereby to obtain a Compliance with some equitable Demands—And thus, by such an Appointment, we, and a vast Number of our most worthy Constituents, are deprived of all hopes of ever seeing an End put to the fatal Dissentions of our Country; it being our firm Opinion, that any further Prosecution of the Measures for a Change of our Government at this Time, will lay the Foundations of unceasing Feuds, and all the Miseries of Confusion, among the People we represent, and their Posterity. This step gives us the more lively Affliction, as it is taken at the very Moment, when we are informed by a Member of this House, that the Governor has assured him of his having received Instructions from the Proprietors, on their hearing of our late Dispute, to give his Assent to the Taxation of their Estates in the same manner that the Estates of other Persons are to be taxed, and also to confirm, for the Publick use, the several Squares, formerly claimed by the City; On which Subjects, we make no doubt, the Governor would have sent a Message to the House, if this had been the usual Time of doing Business, and he had not been necessarily absent to meet the Assembly of the Lower Counties. And therefore we cannot but anxiously regret that, at a Time when the Proprietors have shewn such a Disposition, this House should not endeavour to cultivate the same, and obtain from them every reasonable Demand that can be made on the part of the People; in vigorously insisting on which, we would most earnestly unite with the rest of this House.
Thirdly. Because the Gentleman proposed, as we are informed, is very unfavorably thought of by several of his Majesty’s Ministers; and we are humbly of Opinion, that it will be disrespectful to our most Gracious Sovereign, and disadvantageous to ourselves and our constituents, to employ such a person as our Agent.
Fourthly. Because the Proposal of the Person mentioned, is so extremely disagreeable to a very great Number of the most serious and reputable Inhabitants of this Province of all Denominations and Societies (one Proof of which is, his having been rejected, both by this City and County at the last Election, though he had represented the former in Assembly for 14 Years) that we are convinced no Measure this House can adopt, will tend so much to inflame the Resentments and imbitter the Divisions of the good People of this province, as his Appointment to be our Agent—And we cannot but sincerely lament, that the Peace and Happiness of Pennsylvania should be sacrificed for the Promotion of a Man, who cannot be advanced but by the Convulsions of his Country.
Fifthly. Because the unnecessary haste with which this House has acted in proceeding to this Appointment (without making a small Adjournment, tho’ requested by many Members, to consult our Constituents on the Matters to be decided, and) even before their Speaker has been presented to the King’s Representative, tho’ we are informed that the Governor will be in Town the Beginning of next Week; may subject us to the Censures and very heavy Displeasure of our most gracious Sovereign and his Ministers.
Sixthly. Because the Gentleman propos’d, has heretofore ventured, contrary to an Act of Assembly, to place the public Money
   
   *The Money here meant was a Sum granted by Parliament as an Indemnification for part of our Expences in the late War, which by Act of Assembly was ordered for its better Security to be placed in the Bank.

 in the Stocks, whereby this Province suffered a loss of £6000; and that sum added to £5000 granted for his Expences, makes the whole Cost of his former voyage to England, amount to Eleven Thousand Pounds; which expensive kind of Agency we do not chuse to imitate, and burden the Public with unnecessary loads of Debt. For these and other Reasons we should think ourselves guilty of betraying the Rights of Pennsylvania, if we should presumptuously commit them to the Discretion of a Man, against whom so many and just Objections present themselves.
Lastly. We being extremely desirous to avert the Mischiefs apprehended from the intended Appointment, and as much as in us lies to promote Peace and Unanimity among us and our Constituents, do humbly propose to the House, that if they will agree regularly to appoint any Gentleman
   *Dr. Fothergill was mentioned by the Subscribers as a proper Person.
 of Integrity, Abilities, and Knowledge in England, to assist Mr. Jackson as our Agent, under a Restriction not to present the Petitions for a Change of our Government, or any of them, to the King or his Ministers, unless an express Order for that Purpose be hereafter given by the Assembly of this Province; we will not give it any Opposition: But if such an Appointment should be made, we must insist (as we cannot think it a necessary one) that our Constituents, already labouring under heavy Debts, be not burthened with fresh Impositions on that Account; and therefore, in Condescension to the Members, who think another Agent necessary, we will concur with them if they approve of this Proposal, in paying such Agent at our own Expence.



John Dickinson,
William Allen,


David Mccanaughy,
Thomas Willing,


John Montgomery,
George Bryan,


Isaac Sanders,
Amos Strettell,


George Taylor,
Henry Keppele.



